Citation Nr: 1231282	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-47 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 18, 2008, for the award of service connection for degenerative joint disease with radiculopathy, right lower extremity, to include on the basis of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In July 1988 the RO denied a claim for service connection for a low back disorder.  The Veteran was notified of this decision and of his appellate rights and submitted a timely notice of disagreement.  He did not perfect an appeal following the issuance of the statement of the case in August 1988.  

2.  The July 1988 rating decision was consistent with the evidence then of record and consistent with the law and regulations in effect at that time

3.  On January 18, 2008, the RO received the Veteran's informal application for service connection for a low back disorder.  

4.  There was no informal claim, formal claim, or written intent to file a claim for service connection for a low back disorder between July 1988 and January 2008.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision, which denied entitlement to service connection for a low back disorder, is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for an effective date prior to January 18, 2008, for the award of service connection for degenerative joint disease with radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim being decided stems from the rating decision that awarded the benefit sought (entitlement to service connection for a low back disorder).  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened and granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date for the award of service connection, the RO properly provided him with a statement of the case addressing the effective-date issue.

As to the portion of the Veteran's claim where he alleges clear and unmistakable error, the VCAA does not apply to these type of claims.

VA did not obtain any records or provide an examination in connection with the claim for entitlement to an earlier effective date.  (VA had obtained private medical records and provided the Veteran with a VA examination in connection with the claim for entitlement to service connection for a low back disorder.)  The determination of whether an earlier effective date is warranted is based upon evidence already in the claims file. 

As noted above, VA provided the Veteran with a hearing before the Board in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue involved.  See transcript on page 2.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans' Affairs.  The representative asked questions for the Veteran to address his allegation of clear and unmistakable error and why he was entitled to an earlier effective date.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as the Veteran's claim is based upon an allegation of clear and unmistakable error, which allegation must be based upon the evidence that was of record at the time of the alleged clear and unmistakable error occurred.  The Veterans Law Judge did inform the Veteran that his claim would be based upon the law.  See transcript on pages 6 & 8.

In connection with the Veteran's claim for an earlier effective date other than on the basis of clear and unmistakable error, the Board has also considered whether the Veteran filed a claim for service connection for a low back disorder between the time of the 1988 rating decision and the 2008 application to reopen, which facts were not addressed at the Board hearing.  The Board finds the Veteran was also not prejudiced by this for two reasons.,  One, the Veteran has not attempted to allege that he filed a claim earlier than January 2008 (other than the claim he submitted within one year following service discharge).  Two, there are no documents in the claims file between the 1988 claim and decision and the January 2008 informal application to reopen upon which the Board must determine whether there was evidence of an intent to file a claim between these two periods.  Thus, there can be no evidence that has been overlooked.  Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis-Clear and Unmistakable Error

A.  Standard

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  '"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was clear and unmistakable error present in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

B.  Background

The Veteran has alleged that he is entitled to an earlier effective date for the award of service connection for a low back disorder.  At the August 2011 hearing, he testified that service connection should have been awarded as of the day following service discharge, since he was separated from service because of his back disorder and he has had back problems since service discharge.  In the Veteran's written documents, his allegation is that service connection for a low back disorder was wrongfully denied back in 1988, since there was sufficient evidence to show he had a current low back disorder in service and immediately following service.  

On March 15, 1988, the Veteran filed a formal claim for service connection for "See attached copy of medical records."  See VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service.  The service treatment records show complaints of low back pain in March 1987.  Following this complaint, he was seen multiple times for other physical complaints, but began reporting back pain again in September 1987.  In October 1987, the Veteran was seen with complaints of bilateral lower extremity pain.  The examiner noted he could find "no organic evidence of orthopedic d[isease]" and that there was "significant symptom magnification."  A November 1987 Report of Medical Board shows the Veteran complained of back pain.  X-rays of the lumbosacral spine were "within normal limits."  A bone scan revealed "No increased uptake in the region of the [lumbosacral] spine."  The Medical Board diagnosed "Low Back Pain" and noted to rule out mild strain and that there was no evidence of radiculopathy.  The Veteran was discharged from service with a primary diagnosis of fibrous cortical defect of the left femur and a second diagnosis of low back pain.  

A May 1988 VA examination report shows the Veteran reported having developed a lump in his back during service.  He stated that it hurt anytime he would bend backwards or if he sat for a prolonged period of time.  He described having a "pinching, numbing pain in the low back."  The examiner found the Veteran's "active back motions and forward, backward, side bending, and rotation [were] entirely normal."  He wrote that on extreme backward flexion or hyperextension, the Veteran felt discomfort in the lumbosacral area.  Motor strength testing in the lower extremities and the abdominal gluteal muscles revealed excellent strength throughout.  There was no spasm, and the examiner wrote there was tenderness in the L4-L5, S1 in the midline over the left paravertebrals.  X-rays of the lumbar spine did not reveal "any gross abnormality other than what appears to be some narrowing of the lumbosacral disc space."  The x-rays also revealed the inferior aspect of the spinous process of L5 to be in "very close contact with the spinous process of S1," which the examiner noted would explain why the Veteran had pain on backward bending.  The diagnosis was, "Nonspecific low back pain, possibly associated with early degenerative disk disease and close proximity of the L5-S1 spinous processes."  

In the July 1988 rating decision, the RO denied service connection for a low back disorder because it found the Veteran did not have a current disability.  The RO informed the Veteran of this decision in August 1988.  That same month, VA received a notice of disagreement, where the Veteran had attached a copy of the physical evaluation board report, that showed he had been discharged from service for, in part, low back pain.  In August 1988, the RO issued a statement of the case addressing this issue.  

In October 1988, VA received a letter from the Veteran, wherein he asked for more time to "gather additional evidence."  Some of the letter is illegible, but the Veteran asked VA if it would allow him more time to get a second opinion on his medical status.  In this letter, the Veteran did not provide a file number (he provided his name and address).

In November 1988, VA wrote the Veteran and informed him that it was unable to identify the proper record and asked the Veteran to provide more information, such as his file number and Social Security number.  The Veteran responded that same month.  In a December 1988 letter, VA responded to the Veteran's request for additional time and informed him that he had "one year from the date of notification (August 4, 1988) in which to perfect your appeal."  

The record shows no document was received from the Veteran until January 18, 2008, which is the current effective date assigned for the award of service connection for a low back disorder.

As stated above, the Veteran alleges that VA committed clear and unmistakable error in not awarding service connection for the low back disorder at the time of the 1988 rating decision.  His argument is that he had a back disorder at that time, and VA had no basis to deny the claim, since the Veteran filed it within one year following service discharge, and it was part of the basis for his medical discharge.  Thus, there could be no argument of whether the Veteran had a current low back disorder in 1988.  

Before the Board goes into its discussion on whether there was clear and unmistakable error in the July 1988 rating decision, it must address the finality of that decision, as a claim for clear and unmistakable error must be based on a final decision, and the facts in this case raise an issue of whether the July 1988 rating decision is final.

As noted above, the Veteran filed a timely notice of disagreement following the rating decision and the RO properly issued a statement of the case.  While the Veteran's October 1988 submission, which was submitted after the statement of the case, was within the appeal period, the Board finds it was not a substantive appeal.  The Veteran's October 1988 statement indicated he planned on submitting additional evidence and asked for more time to complete his appeal.  After the RO sent the Veteran a request for assistance to help it identify his claim, it informed the Veteran in a December 1988 letter that he had until one year after the August 1988 notification to complete his appeal.  Thus, the Veteran was on notice that the RO had not construed his October 1988 (or November 1988) submission as a substantive appeal and that he still needed to perfect his appeal.  

The Veteran did not submit a substantive appeal to show his intent to continue with his appeal.  As already noted above, the next submission from the Veteran following the December 1988 letter is the January 2008 informal claim.  The lack of any evidence from the Veteran for almost 20 years is further evidence of his intent to not pursue the claim for service connection for a low back disorder back in 1988.  Additionally, the Veteran, who is represented by an organization that is aware of VA law, has not attempted to argue during the current appeal that he perfected an appeal back in 1988.  His allegations of clear and unmistakable error indicate that he believes the 1988 rating decision became final.  For all these reasons, the Board concludes the July 1988 rating decision became final.

The facts in this case also raise the issue of whether the provisions of 38 C.F.R. § 3.156(b) apply.  Under this regulation, it states that new and material evidence received prior to the expiration of the appellate period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal.  See also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining when statements are received within one year of rating decision, Board's inquiry is not limited to whether statements constitute notices of disagreement but whether statements include submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The additional record the Veteran submitted with his notice of disagreement was the final report from the Physical Evaluation Board, which showed the two disabilities for which the Veteran received a medical discharge.  This document was not in the envelope containing the service treatment records.  Thus, it was "new" in that it was not part of the record at the time of the July 1988 rating decision.  However, the Board does not find that such document constituted "new and material evidence," as it showed the same facts in the documents that were part of the Veteran's service treatment records that were created around his service discharge.  See two documents from the Naval Hospital in San Diego.  In other words, the facts were cumulative and redundant.

The facts in this case also raise the question of whether the provisions of 38 C.F.R. § 3.156(c) apply to this case, as VA received a microfiche with service treatment records in April 2008.  Under this regulation, it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

The Board has viewed all the records on the microfiche.  All of them, but two records, are duplicative of the service treatment records that were in the record at the time of the 1988 rating decision.  The two records on the microfiche that were not in the service treatment records were (1) a blank Report of Medical Examination and (2) a blank Report of Medical History.  These documents have nothing written on them-not the Veteran's name, address, date, etc. or any clinical findings-that would be relevant to the issue on appeal.  Thus, they provide no basis to reconsider the claim from the 1988 claim under the provisions of 38 C.F.R. § 3.156(c).

C.  Applicable law in 1988

In a claim for clear and unmistakable error, VA must consider the law in effect at the time of the rating decision being attacked.

The applicable law and regulations in effect at the time of the July 1988 rating decision are essentially the same as those currently in effect.  Under 38 U.S.C. § 310 (1988) (now 38 U.S.C.A. § 1110), it stated the following:

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct.

The provisions of 38 C.F.R. § 3.303(a) in 1988 provided that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1988).  

Under the provisions of 38 C.F.R. § 3.102 (1988), it provided that reasonable doubt should be resolved in a veteran's favor.

D.  Analysis

The Veteran has alleged that the RO erred in failing to grant service connection in 1988 because the evidence showed he had a low back disorder, as he was medically discharged from service because of a low back disorder.  

The Board has carefully reviewed the evidence of record at the time of the July 1988 rating decision and the law extant at that time and concludes that the application of the law to the facts in this case is against a finding that clear and unmistakable error was committed by the RO in the decision when it denied entitlement to service connection for a low back disorder.  The reasons follow.

Whether the Veteran had a low back disorder for which service connection could be granted was reasonably debatable.  He had been seen several times in service with complaints of low back pain.  In reading through the service treatment records, there was evidence that there was no underlying disease or injury and evidence that the Veteran may have been exaggerating his symptoms.  The examination conducted at service discharge found low back pain; however, x-rays were within normal limits and a bone scan did not reveal positive findings.  The diagnosed pain was not attributed to a disease or injury.  The same can be said about the diagnosis in the May 1988 VA examination report.  There, the examiner diagnosed nonspecific low back pain without attributing the pain to a disease or injury.  In addressing the x-ray, the examiner did not seem to make a finding of a disease or injury.

The provisions of 38 U.S.C. § 310 provide that compensation will be granted for "disability resulting from personal injury suffered or disease contracted in line of duty."  (Emphasis added.)  While the Veteran had pain, he had not been provided a definitive diagnosis of pain due to a disease or injury.  Thus, whether the Veteran had a current disability due to disease or injury at the time of the July 1988 rating decision is debatable.  In other words, the Board cannot state that the claim should have been undebatably granted based upon the evidence of record at that time.  Rather, the Board finds that a reasonable adjudicator could have determined that the Veteran did not have a low back disability due to disease or injury.  Determining whether the Veteran had a disability due to disease or injury involved a judgment call, which cannot constitute clear and unmistakable error.  See Damrel, 6 Vet. App. at 245 (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).

The Veteran has alleged that the May 1988 VA examination was inadequate.  While there is merit to this allegation, the failure to provide an adequate examination would, at worst, constitute an incomplete record and/or a breach of the duty to assist, which does not constitute a valid claim of clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1336-47 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

For all the above reasons, the Board finds that the RO's determination in July 1988 to deny entitlement to service connection for a low back disorder did not constitute clear and unmistakable error.  The July 1988 rating decision was reasonably supported by the evidence then of record and the law in effect at the time.  The appeal is denied, and the July 1988 rating decision as to the denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

III.  Analysis-Earlier Effective Date

The Veteran alleges he warrants an effective date earlier than January 18, 2008, for the award of service connection for a low back disorder.  The Board has explained why it does not find there was clear and unmistakable error in the July 1988 rating decision.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than January 18, 2008, for the award of service connection for a low back disorder.  The reasons follow.

As stated above, the Veteran did not perfect an appeal following the July 1988 rating decision, and the July 1988 rating decision is deemed to be final.  Thus, an effective date going back to 1988, or earlier, is legally precluded.  

Following the 1988 rating decision, the next time the Veteran submitted an application to reopen the claim for service connection for a psychiatric disorder was on January 18, 2008.  Applying the law to the facts of this case, an effective date earlier than January 18, 2008, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed."). 

As stated above, there was no evidence received from the Veteran between the 1988 claim and the 2008 claim in the claims file.  Thus, there is no basis to consider whether the Veteran filed a formal claim, informal claim, or written intent to file a claim for service connection for a low back disorder between 1988 and 2008.  

The Board notes that at the hearing before the undersigned, the Veteran's representative stated the Veteran had received treatment between service discharge and the January 2008 claim at VA for low back pain.  These treatment records would not be deemed to establish an earlier claim for service connection for a low back disorder.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for the low back disorder prior to January 2008.  Therefore, these records would not establish a basis to award an earlier effective date.
 
On this note, the Board is aware that VA has not attempted to obtain any VA treatment records.  The Board finds this has not prejudiced the Veteran for two reasons.  One, when the Veteran submitted his January 2008 informal application to reopen the claim for service connection for a low back disorder, he noted he was attaching the names and addresses of the doctors who had treated him for the low back disability.  See VA Form 21-4138.  He attached a VA Form 21-4142, Authorization and Consent to Release Information to VA, wherein he provided the name and address of a private physician only.  In other words, he made no mention of any VA treatment.  The first time the Veteran alleged treatment at VA was at the August 2011 hearing.  Even if the Veteran received treatment at VA for a low back disorder, such treatment would not establish a basis to award an earlier effective date.  MacPhee, 459 F.3d at 1327.  Thus, these records would not be relevant to the issue on appeal, and the failure to obtain them is nonprejudicial.  See generally Soyini v. Derwinski, 1 Vet. App. 540 (1991)
 
For all the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than January 18, 2008, for the award of service connection for a low back disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than January 18, 2008, for the award of service connection for degenerative joint disease with radiculopathy, right lower extremity, to include on the basis of clear and unmistakable error, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


